UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7027



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HORACE OXENDINE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-89-16-BR)


Submitted:   October 20, 2000             Decided:   November 3, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Horance Oxendine, Appellant Pro Se. Rudolf A. Renfer, Jr., Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Horace Oxendine appeals a district court’s margin order deny-

ing his motion to correct illegal sentence.    The record reflects

that Oxendine has previously filed several motions pursuant to 28

U.S.C.A. § 2255 (West Supp. 2000) and that he has not obtained au-

thorization from this Court to file a successive motion as required

by 28 U.S.C.A. § 2255 (West Supp. 2000).   Because Oxendine cannot

circumvent this requirement by filing what is best construed as a

habeas petition under another name, we affirm the district court’s

order denying the motion.




                                                          AFFIRMED




                                2